Josephine Linker Hart, Judge, dissenting. Arkansas Code Annotated Section 9-10-113 (Repl. 2002) provides as follows: (a) When a child is born to an unmarried woman, legal custody of that child shall be in the woman giving birth to the child until the child reaches the age of eighteen (18) years unless a court of competent jurisdiction enters an order placing the child in the custody of another party. (b) A biological father, provided he has established paternity in a court of competent jurisdiction, may petition the chancery court, or other court of competent jurisdiction, wherein the child resides, for custody of the child. (c) The court may award custody to the biological father upon a showing that: (1) He is a fit parent to raise the child; (2) He has assumed his responsibilities toward the child by providing care, supervision, protection, and financial support for the child; and (3) It is in the best interest of the child to award custody to the biological father. The clear wording of this statute places the custody of a child born to an unmarried woman in the mother of the child. Further, the statute unequivocally states that before the court may remove custody from the mother and place custody in the child’s biological father, the father must fulfill the conditions set forth in the statute. I note that the chancellor failed to make sufficient findings regarding the statutory requirements for an award of custody to appellee. However, the chancellor did make one finding that was pertinent to the statutory requirement. He found that appellee failed to pay support for the child until after the blood test confirmed paternity and failed to pay support when the child was not living with him. In my view, this is a finding that appellee failed to assume his responsibility toward the child by providing care, supervision, protection, and financial support as required by the statute. Not only did the court and the majority fail to address the mandated statutory requirements, but also they failed to follow the precedent set out in Norwood v. Robinson, 315 Ark. 255, 866 S.W.2d 389 (1993). In Nomood, custody is presumed to be in the mother unless the biological father establishes a material change in circumstances and satisfies the statutory criteria for a change in custody. What we have done is take a child away from its mother despite a finding by the court that appellee failed to perform the parental duty of support as mandated by the statute and failed to show a change of circumstances as required by Norwood. Based on the finding that appellee failed to support the child and the lack of other findings by the chancellor, I must conclude that the chancellor’s decision to award custody to appellee was clearly erroneous.